              Case 8:18-ap-00506-MGW         Doc 31      Filed 02/08/19     Page 1 of 21




                                 United States Bankruptcy Court
                                   Middle District of Florida
                                         Tampa District

In re: K.E. MARTIN DEVELOPMENT OF
PASCO, INC.,

         Debtor,

                                               /

K.E. MARTIN DEVELOPMENT OF                                     Case No. 8:18-bk-06979-MGW
PASCO, INC.,                                                   Chapter 11

         Plaintiff,

vs.                                                            Adv. No. 8:18-ap-00506-MGW

CORE BUSINESS FINANCE, INC.,

         Defendant.
                                               /

                      CORE BUSINESS FINANCE, INC.’S
          ANSWER AND DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

         Defendant Core Business Finance, Inc. (“Core” or “Defendant”), through its servicing

agent Kapitus Servicing, Inc., formerly Colonial Funding Network, Inc. (“Colonial”), responds

to the correspondingly numbered paragraphs of the Amended Complaint filed by Plaintiff K.E.

Martin Development of Pasco, Inc. (“KEM” or “Debtor”).1




1
  Core does not consent to the entry of final orders or judgments by this Court. Core expressly
reserves all of its rights to arbitrate (including threshold issues relating to arbitration, including,
without limitation, the determination of core or non-core, subject matter jurisdiction, and the
ability to enter final orders), to pursue its Motion for Stay Pending Appeal, the appeal itself, and
any and all arguments regarding the jurisdiction of this Court. This Answer is filed in an
abundance of caution until the Stay Pending Appeal is ruled upon, is filed under compulsion of
court order, and is without waiver of any rights and remedies available at law and in equity.
Core refers KEM to the proof of claim (Claim No 6-1) and amended proof of claim (Claim No.
6-2) for its reservation of rights with respect to its claims in this bankruptcy proceeding.



117069226.1
          Case 8:18-ap-00506-MGW           Doc 31    Filed 02/08/19     Page 2 of 21




                                            Answer

   1. Admitted.

   2. Denied, except without knowledge as to KEM’s construction site cleaning services or its

operations as debtor-in-possession.

   3. Denied, except admitted the parties entered into the Revenue Based Factoring

(RBF/ACH) Agreement on October 25, 2017 (the “Revenue Based Factoring Agreement”), and

that the parties agreed that Colonial would act as servicer and may act on behalf of Funder under

the agreement.    A copy of the Revenue Based Factoring Agreement is attached hereto as

EXHIBIT A.

   4. Denied, except admitted that Core is a Florida corporation.

   5. Denied, except admitted that Colonial as servicer filed a proof of claim on behalf of Core,

(Claim no. 6-1, and amended proof of claim (Claim 6-2)). Colonial refers KEM to the proof of

claim (Claim no. 6-1) and amended proof of claim (Claim 6-2) for its true and correct terms.

   6. Denied, except admitted that Core purchased $345,000 of future receivables from KEM

for a purchase price of $250,000.     Colonial refers KEM to the Revenue Based Factoring

Agreement for its true and correct terms. (See EXHIBIT A at 1.)

   7. Denied, except admitted the specified Daily Amount under the terms of the Revenue

Based Factoring Agreement was $1,530, which amount was subject to adjustment and

reconciliation to the Specified Percentage of collections. Colonial refers KEM to the Revenue

Based Factoring Agreement for its true and correct terms. (See EXHIBIT A at 1.)

   8. Denied, except admitted the Specified Percentage under the terms of the Revenue Based

Factoring Agreement is 9% of Debtor’s estimated collections (see EXHIBIT A at 1), and

admitted that the initial proof of claim (Claim no. 6-1) incorrectly refers to New York statutory



                                               2
          Case 8:18-ap-00506-MGW            Doc 31     Filed 02/08/19     Page 3 of 21




interest of 9%. Colonial refers KEM to the Revenue Based Factoring Agreement and the proof

of claim (Claim no. 6-1) and the amended proof of claim (Claim no. 6-2) for its true and correct

terms.

   9. Denied, except admitted that the Revenue Based Factoring Agreement includes the

quoted sentence. Colonial refers KEM to the Revenue Based Factoring Agreement for its true

and correct terms.

   10. Denied, except admitted that the Revenue Based Factoring Agreement states that the

Funder is not receiving interest, and further provides that despite the express disclaimer that if

any amount is deemed interest it should not “exceed the highest rate permitted by applicable

law.” Colonial refers KEM to the Revenue Based Factoring Agreement for its true and correct

terms. (See EXHIBIT A at § 1.9.)

   11. Admitted.

                                 Count I – Fraudulent Transfer

   12. Admitted that this is an action that purports to avoid obligations and transfers under the

Revenue Based Factoring Agreement as fraudulent transfers pursuant to § 548, but denied that it

states a viable legal claim for relief, or that it’s true purpose is to assert a fraudulent transfer

claim under §548.

   13. Denied, except admitted that KEM has obligations under the Revenue Based Factoring

Agreement, and that Core was granted a UCC-1 lien against all of KEM’s assets under the terms

of the Revenue Based Factoring Agreement (the “UCC-1”).              Colonial refers KEM to the

Revenue Based Factoring Agreement and the UCC-1 for its true and correct terms.

   14. Denied, except admitted that Core has a consensual UCC-l lien against all of Debtor’s

personal assets and that Core purchased $345,000 of receivables, and that Debtor has delivered



                                                 3
           Case 8:18-ap-00506-MGW              Doc 31     Filed 02/08/19      Page 4 of 21




$266,145 of purchased receivables to Core under the terms of the Revenue Based Factoring

Agreement. Colonial refers KEM to the Revenue Based Factoring Agreement and the UCC-1

for its true and correct terms. (See EXHIBIT A at 7.)

    15. Without knowledge, and therefore denied.

    16. Denied, except admitted that KEM sold $345,000 of future receivables to Core, and KEM

has delivered $266,145 of the purchased receivables to Core under the terms of the Revenue

Based Factoring Agreement, and that due to KEM’s failure to comply with the covenants of the

Revenue Based Factoring Agreement, the remaining amount of purchased, but as not yet

delivered, receivables in the amount of $78,855, became due and payable, and began to accrue

interest and other charges. Colonial refers KEM to the Revenue Based Factoring Agreement and

the UCC-1 for its true and correct terms.

    17. Denied that Florida law is applicable, otherwise, the Florida Statutes speak for

themselves.

    18. Denied.

    In response to the WHEREFORE paragraph, Colonial denies that KEM is entitled to any

relief, whether monetary, compensatory, declarative, equitable, costs, and/or fees relating to this

matter, or in any other form sought by KEM.

                                 Count II – Declaratory Judgment

    19. Admitted that this is an action that purports to seek declaratory judgment pursuant to 28

U.S.C. § 2201, including an action to determine the extent, validity and priority of liens, but

denied that its true purpose is to assert such a claim or that it states a viable legal claim for relief.

    20. Denied, except admitted that the KEM granted a UCC security interest against its assets,

and that copies of the security agreement and financing statement are attached to Core’s proof of



                                                    4
           Case 8:18-ap-00506-MGW            Doc 31      Filed 02/08/19     Page 5 of 21




claim. Colonial refers KEM to the proof of claim (claim 6-1), amended proof of claim (Claim 6-

2), UCC-1, and aforementioned security agreement for its true and correct terms.

   21. Denied. Colonial refers KEM to the Revenue Based Factoring Agreement for its true and

correct terms.

   22. Admitted. Colonial refers KEM to the Revenue Based Factoring Agreement for its true

and correct terms.

   23. Admitted. Colonial refers KEM to the Revenue Based Factoring Agreement for its true

and correct terms.

   24. Denied, except admitted that the Revenue Based Factoring Agreement is governed by

Virginia law. Colonial refers KEM to the Revenue Based Factoring Agreement for its true and

correct terms.

   25. Denied, except without knowledge and therefore denied as to whether Debtor is in doubt.

Colonial refers KEM to the Revenue Based Factoring Agreement for its true and correct terms.

   26. Denied.

   27. Denied.

   28. Denied.

   29. Without knowledge and therefore denied.

   In response to the WHEREFORE paragraph, Colonial denies that KEM is entitled to any

relief, whether monetary, compensatory, declarative, equitable, costs, and/or fees relating to this

matter, or in any other form sought by KEM.

                                   Count III – Injunctive Relief

   30. Admitted that this purports to be an action for injunctive relief or an extension of the

automatic stay pursuant to § 105, but denied that it states a viable claim for relief.



                                                  5
           Case 8:18-ap-00506-MGW           Doc 31    Filed 02/08/19     Page 6 of 21




   31. Denied, except admitted that Core commenced the Virginia Action, and a copy of the

complaint from the Virginia Action is attached as EXHIBIT B (the “Virginia Complaint”).

   32. Denied, except admitted that Mr. and Mrs. Martin are defendants in the Virginia Action.

Colonial refers KEM to the Virginia Complaint and the Revenue Based Factoring Agreement for

its true and correct terms.

   33. Denied, except with respect to conclusions of law, no response is required and therefore

denies. Colonial refers KEM to the Virginia Complaint and the Revenue Based Factoring

Agreement for its true and correct terms.

   34. Denied, except with respect to conclusions of law, no response is required and therefore

denies. Colonial refers KEM to the Virginia Complaint for its true and correct terms.

   35. Denied, except without knowledge as to whether Mr. and Mrs. Martin are the key

principals of KEM.

   36. Denied.

   37. Denied.

   38. Denied.

   39. Denied.

   In response to the WHEREFORE paragraph, Colonial denies that KEM is entitled to any

relief, whether monetary, compensatory, declarative, equitable, costs, and/or fees relating to this

matter, or in any other form sought by KEM.


                          GENERAL DENIAL OF ALL ALLEGATIONS
                           IN PLAINTIFF’S AMENDED COMPLAINT

   ALL ALLEGATIONS IN PLAINTIFF’S AMENDED COMPLAINT THAT ARE NOT

   EXPRESSLY ADMITTED ABOVE ARE HEREBY DENIED IN THEIR ENTIRETY.



                                                6
            Case 8:18-ap-00506-MGW          Doc 31    Filed 02/08/19     Page 7 of 21




                         AFFIRMATIVE AND OTHER DEFENSES

       Core incorporates its affirmative pleading as set forth above into each of its affirmative

and other defenses asserted below, and further states and sets forth its affirmative and other

defenses, without assuming the burden of proof or persuasion as to such defenses that would

otherwise rest on KEM, as follows:

       1.      Ordinary course. The complaint fails to state a claim for fraudulent transfer

because the relationship between the parties, including payments to Core under the Revenue

Based Factoring Agreement, were made in the ordinary course of business. To the extent that

Debtor transferred any interest in property to or for the benefit of an alleged transferee, such

transfers were in payment of a debt incurred by the Debtor in the ordinary course of business or

financial affairs of the Debtor and such transferee, and either (i) made in the ordinary course of

business or financial affairs of the Debtor and such transferee, or (ii) made according to ordinary

business terms. Defendant received scheduled regular transfers that were consistent with the

general norms of a factoring agreement and are the norm for the industry of purchasing

receivables.

       Additionally, the purchase and sale of Debtor’s receivables was itself in the ordinary

course of business. The Revenue Based Factoring Agreement was the fifth such transaction

between the parties – the parties previously entered into similar agreements on: (1) January 12,

2015; (2) April 20, 2015; (3) December 8, 2015; and (4) July 28, 2016. Further, Plaintiff entered

into similar agreements with other entities during that timeframe, including with Pearl Delta

Funding, LLC (UCC-1 recorded on February 8, 2018) and Kings Cash Group (UCC-1 recorded

on July 26, 2018).




                                                7
             Case 8:18-ap-00506-MGW          Doc 31     Filed 02/08/19     Page 8 of 21




        2.      Reasonably equivalent value. The complaint fails to state a claim for fraudulent

transfer under 11 U.S.C. § 548 because KEM conceded that it received a cash payment equaling

not less than 70% of the amount of receivables it promised to generate and collect and then

deliver to Core in the future, which future receivables were subject to numerous contingencies

and risks.

        Further, Defendant provided KEM $243,680 on October 26, 2017 pursuant to the

Revenue Based Factoring Agreement. To date, Core has received $266,145 pursuant to the

Revenue Based Factoring Agreement. KEM received 91% of what Core has actually recovered

since Core’s funding on October 26, 2017 over 470 days ago. During this time period, KEM has

received the benefit of the full funded amount and all receivables generated while Core has not

received the full benefit of its bargain.

        3.      Fraud. KEM committed wrongful conduct by fraudulently inducing Core to enter

into the Revenue Based Factoring Agreement. KEM misrepresented and omitted material facts,

including that it was solvent when it executed the Revenue Based Factoring Agreement. Core

would not have entered into the Revenue Based Factoring Agreement but for its reasonable

reliance on those material and fraudulent statements or omissions. Those wrongful acts directly

relate to the claims against Core, which are entirely based upon the Revenue Based Factoring

Agreement. Further, Core was directly injured by Debtor’s wrongful acts. Core paid Debtor the

Purchase Price for the future receivables, and Core has not received the full benefit of its bargain.

        Specifically, KEM represented in paragraph 2.9 of the Revenue Based Factoring

Agreement, a signed, written document, that it was not insolvent and that it did not intend to file

for bankruptcy protection. Nancy Martin, on behalf of KEM, also made this representation

during an October 26, 2017 phone call conducted by Colonial (the “Funding Call”). When asked



                                                 8
          Case 8:18-ap-00506-MGW            Doc 31    Filed 02/08/19     Page 9 of 21




“have you been planning to file, or do you know of any reason to believe that your business will

need to file for bankruptcy protection in the foreseeable future,” Mrs. Martin answered “no.”

Core reasonably relied on these representations, and KEM knew these representations were

materially false when they were made (KEM had been sued by Southern-Owners Insurance

Company, Inc. for over $362,000 just prior to the Funding Call and entering into the Revenue

Based Factoring Agreement). Further, KEM expressly states in the Complaint that it was

insolvent at the time it entered into the Revenue Based Factoring Agreement.

       KEM also fraudulently stated that it would not enter any additional financing agreements

in any form. On or about February 1, 2018, approximately three months after entering into the

Revenue Based Factoring Agreement with Core, KEM entered into a Revenue Purchase

Agreement with Pearl Delta Funding, LLC, d/b/a Pearl Capital. On or about May 3, 2018, KEM

entered into a contract for the “Purchase and Sale of Future Receivables” with Kings Cash

Group. And on June 20, 2018, KEM entered into another Revenue Purchase Agreement with

Pearl Delta Funding, d/b/a Pearl Capital. Paragraph 2.10 of the Revenue Based Factoring

Agreement states that “Merchant shall not enter into any arrangement, agreement or commitment

for any additional financing, whether in the form of a purchase of receivables or a loan to do the

business with any party other than FUNDER without their written permission.” KEM therefore

represented that it would not enter into any financing agreements, including the sale of its

receivables, absent Core’s written consent. But Core did not provide, nor did KEM request,

consent for these three contracts. KEM’s statement under Paragraph 2.10 was a false statement

of a material fact. KEM knew the statement was false at the time it was made. It was made to

induce Core to enter into the Revenue Based Factoring Agreement. Core relied on this statement

and was damaged because of that reliance.



                                                9
          Case 8:18-ap-00506-MGW           Doc 31     Filed 02/08/19     Page 10 of 21




       KEM represented in Paragraph 2.11 of the Revenue Based Factoring Agreement that it

had “good, complete and marketable title to all Receipts, free and clear of any and all liabilities,

liens, claims, changes, restrictions, conditions, options, rights, mortgages, security interests,

equities, pledges and encumbrances of any kind or nature whatsoever.” But this statement was

knowingly false. KEM in fact had encumbrances on its receipts, including by SunTrust Bank

and First Gold Buyers, Inc., who had recorded UCC liens against all of KEM’s assets, including

its receipts and receivables. This fact was material. KEM knowingly and intentionally withheld

this information with the intent that the representation induce Core. Core relied on this false

statement and omission and was damaged because of it.

       Under the terms of the Revenue Based Factoring Agreement, KEM agreed to use only

one bank account to deposit all of its receivables, and authorized Colonial to collect the

purchased receivables from the account by withdrawing ACH (Automatic Clearing House)

payments from KEM’s bank account. Colonial attempted 12 such ACH payments between July

12, 2018 and August 14, 2018, but they did not clear (i.e. they were rejected). Upon information

and belief, the ACH payments did not clear because KEM began depositing all of the receivables

into a different bank account in an effort to block Colonial from collecting the purchased

receivables. KEM never intended to use only one bank account, and its representation that it

would do such was knowingly false. This was a material statement that KEM made for the

purpose of inducing Core to act in reliance thereon. Core relied on the correctness of this

statement when it entered into the Revenue Based Factoring Agreement and would not have

entered into that agreement otherwise. Core was damaged because of this reliance.

       KEM’s misrepresentations and omissions were made knowingly and with the intent to

deceive Core, and to induce Core to enter into the Revenue Based Factoring Agreement and



                                                10
            Case 8:18-ap-00506-MGW         Doc 31     Filed 02/08/19     Page 11 of 21




advance funds to KEM. Core relied upon KEM’s misrepresentations and omissions in agreeing

to enter into the Revenue Based Factoring Agreement and to advance the funds to KEM. At the

time, Core did not know, nor have any reason to know, that these statements and representations

were false, or that KEM was intentionally omitting material information that it knew Core

needed. Core was damaged because the money advanced to KEM was not repaid, and Core did

not receive the full amount of receivables that it purchased.

       4.      Conversion. KEM converted Core’s property. Pursuant to the Revenue Based

Factoring Agreement, Core purchased KEM’s receivables. Yet KEM has prevented Core from

collecting and utilizing its property.      KEM has committed an unauthorized act which

permanently deprives Core of its property permanently or for an indefinite time.              KEM

intentionally prevented Core from obtaining possession of its property. Core had a right to

possess the property, and has demanded its return, but the demand has not or cannot be met.

       5.      In pari delicto. The doctrine of in pari delicto is an equitable doctrine that states

“a plaintiff who has participated in wrongdoing may not recover damages resulting from the

wrongdoing.” Official Committee of Unsecured Creditors of PSA, Inc. v. Edwards, 437 F.3d

1145, 1152 (11th Cir. 2006). KEM has committed fraud and converted Core’s property. The

allegations of paragraphs 3 and 4 above are expressly incorporated herein.

       KEM misrepresented that it was not insolvent at the time it executed the Revenue Based

Factoring Agreement. It stated that it had not contemplated bankruptcy and would not file

bankruptcy. It represented it would not enter into other financing arrangements. It represented it

had good, complete, and marketable title to its receipts. It represented it would only use one

bank account. These statements were all knowingly false and were made in order to induce Core

to enter into the agreement and fund the Purchase Price under the Agreement. KEM also



                                                11
             Case 8:18-ap-00506-MGW         Doc 31     Filed 02/08/19      Page 12 of 21




converted Core’s purchased receivables under the Revenue Based Factoring Agreement. These

are clear wrongdoings by KEM, and KEM therefore should not benefit or recover damages in

light thereof.

        6.       Equitable estoppel. KEM has committed fraud and converted Core’s property.

The allegations of paragraphs 3 and 4 above are expressly incorporated herein. KEM committed

wrongful conduct by fraudulently inducing Core to enter into the Revenue Based Factoring

Agreement when KEM misrepresented that it was solvent at the time it executed the Revenue

Based Factoring Agreement. It stated that it had not contemplated bankruptcy and would not file

bankruptcy. It represented it would not enter into other financing arrangements. It represented it

had good, complete, and marketable title to its receipts. It represented it would only use one

bank account. These statements were all knowingly false and were made in order to induce Core

to enter into the agreement and fund the Purchase Price under the Agreement. KEM also

converted Core’s purchased receivables under the Revenue Based Factoring Agreement. Core

would not have entered into the Revenue Based Factoring Agreement but for KEM’s fraudulent

statements. Those wrongful acts directly relate to the claims against Core, which are entirely

based upon the Revenue Based Factoring Agreement. KEM also converted Core’s purchased

receivables under the Revenue Based Factoring Agreement. Further, Core was directly injured

by Debtor’s wrongful acts. Core paid Debtor the Purchase Price in return for a promised

delivery of future receivables, and Core has not received the full benefit of its bargain.

        7.       Unclean hands. KEM has committed fraud and converted Core’s property. The

allegations of paragraphs 3 and 4 above are expressly incorporated herein. KEM committed

wrongful and/or inequitable conduct by fraudulently inducing Core to enter into the Revenue

Based Factoring Agreement and converting Core’s purchased receivables under the Revenue



                                                 12
            Case 8:18-ap-00506-MGW          Doc 31     Filed 02/08/19     Page 13 of 21




Based Factoring Agreement. KEM misrepresented that it was solvent when it executed the

Revenue Based Factoring Agreement. It stated that it had not contemplated bankruptcy and

would not file bankruptcy. It represented it would not enter into other financing arrangements.

It represented it had good, complete, and marketable title to its receipts. It represented it would

only use one bank account. These statements were all knowingly false and were made in order

to induce Core to enter into the agreement and fund the Purchase Price under the Agreement.

KEM also converted Core’s purchased receivables under the Revenue Based Factoring

Agreement. Core would not have entered into the Revenue Based Factoring Agreement but for

its reasonable reliance on those material and fraudulent statements. Those wrong acts directly

relate to the claims against Core, which are entirely based upon the Revenue Based Factoring

Agreement. Further, Core was directly injured by Debtor’s wrongful acts. Core paid Debtor the

Purchase Price of future receivables, and Core has not received the full benefit of its bargain.

       8.      The Revenue Based Factoring Agreement contains a savings clause which

precludes the Court from determining that the Revenue Based Factoring Agreement is usurious.

Paragraph 1.9 states, in pertinent part, that “[i]n no event shall the aggregate of all amounts be

deemed as interest hereunder and charged or collected hereunder exceed the highest rate

permissible at law. In the event that a court determines that [Core] has charged or received

interest hereunder in excess of the highest applicable rate, the rate in effect hereunder shall

automatically be reduced to the maximum rate permitted by applicable law and [Core] shall

promptly refund to [KEM] any interest received by [Core] in excess of the maximum lawful rate,

it being intended that [KEM] not pay or contract to pay, and that [Core] not receive or contract to

receive, directly or indirectly in any manner whatsoever, interest in excess of that which may be

paid by [KEM] under applicable law.” (EXHIBIT A at § 1.9.)



                                                 13
            Case 8:18-ap-00506-MGW          Doc 31     Filed 02/08/19     Page 14 of 21




       9.      Waiver and laches. The Revenue Based Factoring Agreement was the fifth such

transaction between the parties since January 2015. KEM did not object to any of the previous

transactions. This constitutes a voluntary, intentional relinquishment of a known right. KEM’s

failure to timely assert the claims was prejudicial to Core, who has entered into four additional

contracts with KEM since KEM could have asserted these claims (although Colonial disputes the

validity thereof), and Core would not have entered into the additional contracts if KEM had done

so.

       Additionally, the Revenue Based Factoring Agreement states in paragraph 1.7 that “in no

event will [Core] (or any of the Funders) be liable for any claims asserted by [KEM] under any

legal theory for lost profits, lost revenues, lost business opportunities, exemplary, punitive,

special, incidental, indirect or consequential damages, each of which is waived by [KEM] and

[Kenneth and Nancy Martin].” (EXHIBIT A at § 1.7.)

       10.     Failure to state a claim for which relief can be granted under Rule 12(b)(6). As a

separate affirmative defense to the Complaint, and to each purported claim thereof, Defendant

submits that the Complaint fails to state a claim against Defendant and fails to state facts

sufficient to constitute a cause of action pursuant to Federal Rules of Civil Procedure 9 and

12(b)(6) and other applicable law, and Plaintiff has failed to state a claim upon which relief may

be granted.

       11.     As a separate affirmative defense to the Complaint, and to each purported claim

thereof, to the extent it is found that the Debtor transferred any interest in property to or for the

benefit of the Debtor, any transfer would also be to the benefit of the Guarantors, Kenneth and

Nancy Martin. On information and belief, at all relevant times, Kenneth and Nancy Martin were

the owners/operators/directors/managers of the Debtor. In addition to signing the Revenue



                                                 14
          Case 8:18-ap-00506-MGW           Doc 31     Filed 02/08/19     Page 15 of 21




Based Factoring Agreement in their official capacity on behalf of the Debtor, Kenneth and

Nancy Martin also signed the agreement, individually, as Guarantors, agreeing to be obligated to

all terms of the Revenue Based Factoring Agreement. Further, Kenneth and Nancy Martin also

signed a personal guaranty of performance located at pages 7-8 of the Revenue Based Factoring

Agreement. Pursuant to the guaranty, Kenneth and Nancy Martin are responsible for, inter alia,

any amounts previously paid by KEM or any guarantor pursuant to the Revenue Based Factoring

Agreement and which are returned to KEM due to this bankruptcy proceeding. Defendant

reserves the right to assert, or seek leave to assert, any and all claims against Kenneth and Nancy

Martin, including, without limitation, for any amounts KEM may avoid and recover from Core in

this proceeding, because Defendant is currently barred from joining the guarantors to this action

due to Court order.

       12.     Lack of subject matter jurisdiction under Rule 12(b)(1).         Core’s Motion to

Compel Arbitration is currently on appeal. “The Eleventh Circuit treats a motion to compel

arbitration as a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction.” Farris v.

Carnival Corp., 2018 WL 3699333, at *2 n. 2 (S.D. Fla. Apr. 5, 2018); see MRI Scan Ctr.,

L.L.C. v. Nat’l Imaging Assocs., Inc., 2013 WL 1899689, at *2 (S.D. Fla. May 7, 2013) (“courts

generally treat motions to compel arbitration as motions to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1)”); Falcon v. CarMax Auto Superstores, Inc., 2018 WL 3699336,

*2 n. 2 (S.D. Fla. May 18, 2018) (“We must treat a motion to compel arbitration as a Rule

12(b)(1) motion to dismiss for lack of subject matter jurisdiction”). As Core has invoked a valid

arbitration agreement, under which these claims are arbitrable, the Bankruptcy Court lacks

subject matter jurisdiction over KEM’s claims in its Amended Complaint.




                                                15
           Case 8:18-ap-00506-MGW           Doc 31     Filed 02/08/19     Page 16 of 21




       13.      Improper Venue under Rule 12(b)(3). Core has exercised its contractual right to

arbitrate under the Revenue Based Factoring Agreement. While the Bankruptcy Court has

denied Core’s Motion to Arbitrate, that order is currently on appeal. As Core has elected to

arbitrate these claims pursuant to the express terms of the Revenue Based Factoring Agreement,

the Bankruptcy Court is an improper venue.

       14.      This action is barred as Colonial moved to stay the instant action until arbitration

has been conducted in accordance with the terms of the parties’ written agreement for arbitration

included in the Revenue Based Factoring Agreement.

       15.      The claims alleged by KEM in the instant action are all contractual or Florida

statutory issues that do not stem or arise from the Bankruptcy Code, nor do they require

specialized knowledge that only Bankruptcy judges possess. See In re Electric Machinery

Enterprises, Inc., 479 F.3d 791, 797 (11th Cir. 2007) (“A proceeding is not core ‘[if] the

proceeding does not invoke a substantive right created by the federal bankruptcy law and is one

that could exist outside of bankruptcy.’”); see also In re Providence Fin. Invs., Inc., 593 B.R.

884, 891 (Bankr. S.D. Fla. 2018) (“[C]ourts are not bound by a plaintiff’s characterization and

may look beyond the label asserted in the complaint to ascertain the ‘claim’s true substance.’”);

Tabas v. Fordberry PLC, 395 B.R. 182, 193 (Bankr. S.D. Fla. 2008) (“Finally, arbitrability turns

on the underlying facts of plaintiff’s claims, not on the legal labels the plaintiff attaches to

them.”).     Thus, the claims are non-core, and therefore arbitration is mandatory and the

Bankruptcy Court does not have jurisdiction to adjudicate such claims.

       Further, even if core, arbitrating these claims does not inherently conflict with the

Bankruptcy Code, and thus the claims should be arbitrated and the Bankruptcy Court does not

have jurisdiction to adjudicate such claims. See Tomberlin, 2017 B.R. 410337, at *3 (stating a §



                                                 16
          Case 8:18-ap-00506-MGW             Doc 31     Filed 02/08/19      Page 17 of 21




548 action is arbitrable because “it appears that the true substance of [the] fraudulent transfer

claim is essentially an extension of the breach of contract claim.”); Harrelson, 537 B.R. at 26-27

(fraudulent conveyance claim, although core, was arbitrable because it was directly connected to

the facts undergirding turnover and contract claims); In re Pfeiffer, 2011 WL 4005504 at *5 (“If

there is any discretion concerning the core fraudulent transfer claim [under § 548], I decline to

exercise such discretion, as this claim is but a variant of the plaintiff’s state court usury claim and

falls within the scope of the parties’ arbitration provision.”).

       Moreover, the Bankruptcy Court’s ability to even make a core or non-core determination

is an issue that only the arbiter could decide as it is a gateway issue to arbitrability. See Henry

Schein, Inc. v. Archer and White Sales, Inc., 139 S.Ct. 524, 526 (2019) (“The parties to such a

contract may agree to have an arbitrator decide not only the merits of a particular dispute, but

also “‘gateway’ questions of ‘arbitrability.’” Therefore, when the parties’ contract delegates the

arbitrability questions to an arbitrator, a court may not override the contract . . . ”)(internal

citations removed). The parties’ incorporation of the AAA rules into the Contract clearly and

unmistakably evince an intent to delegate gateway questions of arbitrability to the arbitrator. See

Terminix Int’l Co. v. Palmer Ranch LP, 432 F.3d 1327, 1332 (11th Cir. 2005); U.S.

Nutraceuticals, LLC v. Cyanotech Corp., 769 F.3d 1308 (11th Cir. 2014); Jpay, Inc. v. Kobel,

904 F.3d 923, 937-38 (11th Cir. 2018) (“By expressly incorporating two sets of AAA rules, [the

contract] clearly and unmistakably give the arbitrator power to rule on his own jurisdiction, thus

delegating questions of arbitrability to the arbitrator.”); and Spirit Airlines, Inc. v. Maizes, 899

F.3d 1230 (11th Cir. 2018). By incorporating the AAA Commercial Arbitration Rules, the

parties expressly provided that “the arbitrator shall have the power to rule on his or her own

jurisdiction.” See AAA Rule 7(a).



                                                  17
            Case 8:18-ap-00506-MGW          Doc 31     Filed 02/08/19      Page 18 of 21




       16.     The transaction at issue is not a loan as there is neither an absolute right to

repayment, term limit nor other elements necessary to characterize it as a loan under applicable

law. It is a purchase of receivables governed by Virginia law, under which Debtor’s argument

that the transaction actually is a loan, even if true, would not be usurious, and the claims set forth

in the Complaint will not lie pursuant to the terms of the Revenue Based Factoring Agreement

expressly agreed to by KEM.

       17.     The Complaint is subject to setoff and recoupment to the extent of the value KEM

received.

       18.     Unjust enrichment.       Debtor’s requested relief would result in its unjust

enrichment. Core provided a benefit upon Debtor by paying Core $243,680 for its receivables,

which Debtor both requested and accepted. Debtor received such funding on October 26, 2017,

over 470 days ago. During this time period, Debtor has received the benefit of the full funded

amount and all receivables generated while Core has not received the full benefit of its bargain.

It would be inequitable for the Debtor to retain this benefit without paying the value thereof. It

would also be inequitable to allow the Debtor to retain this benefit given its fraudulent acts and

the act of conversion, as detailed in paragraphs 3 and 4 above and which are expressly

incorporated herein.

       19.     KEM promised to sell and provide Core its future receivables in exchange for an

up-front lump sum, which KEM should have reasonably expected Core to act and rely upon.

Core did reasonably rely upon this promise, which was to Core’s detriment. Injustice can only

be avoided by enforcing the promise.

       20.     Any transfers at issue in Plaintiff’s Amended Complaint were not made with the

actual intent to hinder, delay, or defraud other creditors.        Moreover, such transfers were



                                                 18
           Case 8:18-ap-00506-MGW          Doc 31     Filed 02/08/19      Page 19 of 21




automatic debits from Core’s bank account conducted in accordance with the Revenue Based

Factoring Agreement and pursuant to ordinary business and industry terms.

         21.   Core was a bona fide purchaser for value.

         22.   KEM’s claims and/or remedies are barred or limited, in whole or in part, by the

express terms of the Revenue Based Factoring Agreement, including but not limited to, its

disclaimers, limitations on damages, arbitration provisions, anti-waiver provisions, waiver of

liability, indemnification provisions, characterization of the transaction as a sale of future

receivables rather than as a loan, remedies, etc., and by the express terms of any other document

governing the transaction at issue, including but not limited to the Security Agreement signed by

KEM and the Guaranty Agreement signed by Kenneth Martin and Nancy Martin.                   (See,

generally Exhibit A.)

         23.   Core acted in good faith at all material and/or relevant times.

         24.   Election of remedies.    KEM’s claims and/or remedies are barred by KEM’s

election of remedies under the Revenue Based Factoring Agreement.

         25.   As a separate affirmative defense to the Complaint, and to each purported claim

thereof, Core, without admitting that the Complaint states a claim, submits that KEM’s claims

are barred, in whole or in part, because KEM has not sustained any loss, damage, harm or

detriment in any amount.

         26.   The transfers of the receivables purchased by Core under the Revenue Based

Factoring Agreement are not property of KEM and thus are not subject to a fraudulent transfer

claim.

         27.   Core’s Due Process rights are violated to the extent Plaintiff’s Amended

Complaint seeks to have the Bankruptcy Court, or any other Court, determine, and they do so



                                                19
          Case 8:18-ap-00506-MGW           Doc 31    Filed 02/08/19     Page 20 of 21




determine, any issues within the scope of the parties Arbitration Agreement, rather than requiring

those issues to be determined in the first instance by an Arbitrator as required by the Parties’

Arbitration Agreement.

                                     Reservation of Rights

       Defendant has undertaken in good faith to identify all of the special and/or affirmative

defenses that it may have with respect to Plaintiff’s claims. Defendant reserves the right to

reevaluate, restate, and/or delete any defenses and/or to assert additional defenses as it deems

appropriate, or to assert, or seek leave in this Court if so required, to assert any counterclaim,

cross-claim, and/or third party claims available under applicable law, or as may be discovered

during the course of additional discovery and investigation.



                                                     /s/ J. Ryan Yant
                                                     Robert M. Quinn
                                                     Florida Bar No. 305898
                                                     J. Ryan Yant
                                                     Florida Bar No. 104849
                                                     Primary Email: rquinn@carltonfields.com
                                                     Secondary Email: ryant@carltonfields.com
                                                     Secondary Email: dlester@carltonfields.com
                                                     Carlton Fields Jorden Burt, P.A.
                                                     P.O. Box 3239
                                                     Tampa, FL 33601-3239
                                                     Telephone: (813) 223-7000
                                                     Facsimile: (813) 229-4133
                                                     Attorneys for Kapitus Servicing, Inc.,
                                                     formerly Colonial Funding Network, Inc.,
                                                     servicing agent for Core Business Finance,
                                                     Inc.




                                               20
          Case 8:18-ap-00506-MGW          Doc 31    Filed 02/08/19     Page 21 of 21




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I electronically filed this Answer and Defenses

to Plaintiff’s Amended Complaint through the Court’s E-Portal System, thereby the serving all

registered users including:

Michael C. Markham
Johnson, Pope, Bokor,
Ruppel & Burns
401 E. Jackson Street, Suite 3100
Tampa, FL 33602
E-mail: MikeM@jpfirm.com


                                                    /s/ J. Ryan Yant
                                                    J. Ryan Yant
                                                    Florida Bar No. 104849




                                               21
